Citation Nr: 1647820	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  01-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to exposure to Agent Orange


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  His decorations include the Vietnam Campaign Medal and the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals Board on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  The St. Petersburg RO subsequently acquired jurisdiction.

In June 2002, the Veteran testified at a hearing at the St. Louis RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing is of record.

This case has been reviewed by the Board and the United States Court of Appeals for Veterans Claims (Court) on multiple occasions.  Most recently, in May 2016, the Court vacated and remanded the Board's January 2016 denial of the claim.  Pursuant to a joint motion for remand (JMR) granted by the Court, the parties agreed that vacatur and remand were required because the Board's January 2016 decision failed to adequately explain: 1) why the Board found the Veteran to be not credible; 2) why the Board found that the Veteran's duties in Thailand did not expose him to Agent Orange on the perimeter of the base; and 3) how the Board determined that secondary exposure to Agent Orange cannot warrant service connection.  The JMR required the Board, in any subsequent decision, to set forth adequate reasons and bases for its finding and conclusions on all material issues of fact and law presented in the record.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran has lung cancer.

2.  Lung cancer was not manifest in service or within one year of separation and is not attributable to service.

3.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise serve near the air base perimeter when stationed in Don Muang Air Base in Thailand, and the Veteran was not exposed to herbicides/Agent Orange during his service in Thailand.

4.  The Veteran did not serve in the Republic of Vietnam and was not exposed to herbicides/Agent Orange in service.

5.  Lung cancer is unrelated to service or to any herbicides/Agent Orange exposure from troops, material, or clothing.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the Veteran's claim.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with respect to the Veteran's claim.  A VCAA notice letter was sent to the Veteran in July 2004.  The Veteran has been notified of the information and evidence needed to substantiate and complete the claim, including what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained, and all necessary development has been accomplished.  The evidence of record includes service treatment records, service personnel records, post-service VA and private treatment records, statements of the Veteran, and lay statements.  The Veteran underwent a VA medical examination in August 2007.

In addition to obtaining the Veteran's service personnel records, the RO undertook a reasonably exhaustive search for information regarding the Veteran's assertions that he landed in Vietnam en route to Thailand, was present at various air bases in Vietnam, and served along the perimeter of the base at Don Muang Royal Thai Air Force Base (RTAFB).  The RO contacted the Agent Orange section of VA's central office, the National Personnel Records Center (NPRC), the U.S. Army and Joint Services Records Research Center (JSRRC)/Defense Personnel Records Information Retrieval System (DRIS), the U.S. Air Force headquarters and mobility command, and the Air Force transportation command, requesting any information regarding the Veteran's flight to Thailand, including whether such flight or flights stopped in Vietnam en route to their destination.  The RO was repeatedly informed that the record custodians were unable to locate any records responsive to its request.  The RO also notified the Veteran in a January 2009 letter that it was attempting to verify the claim and requested additional evidence in support of it.  In an August 2009 supplemental statement of the case (SSOC), the RO indicated why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts were not justified.  See 38 C.F.R. § 3.159 (e) (2015); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran's representative has requested a copy of the claims file and has been placed on notice of the attempts and response to the evidentiary development.  Furthermore, numerous documents, including a March 2007 Board remand, notified the Veteran of the right to submit additional evidence.

At the June 2002 Board hearing, the VLJ identified an evidentiary defect that was the basis for the RO's denial of the claim, took testimony, and inquired as to the availability of records that would help establish the Veteran's entitlement to service connection.  The Veteran and his representative had the opportunity to introduce evidence and argument on behalf of the Veteran.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West, 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2015).

For certain chronic diseases, including malignant tumors, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2015).  For the listed chronic diseases, a showing of a continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2015).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2015).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV.ii.1.H.5.a.

If a veteran served in the U.S. Air Force in Thailand during the Vietnam era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, herbicide exposure should be conceded on a facts-found or direct basis.  A veteran may submit the dates, location and nature of the alleged exposure, which will be referred to the Joint Services Records Research Center (JSRRC) for a formal finding concerning herbicide exposure.  See M21-1, Part IV.ii.1.H.5.b; see also Department of Veterans Affairs Public Health Thailand Guidance, http://www.public.health.va.gov/exposures/agentorange/thailand.asp.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154 (a) (West 2014).  A layperson is generally competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the person through his or her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Decisions of the Board shall be based on the entire record and applicable provisions of law and regulation.  See 38 U.S.C.A. § 7104 (a) (West 2014).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The determination of whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any matter material to the determination is resolved in a claimant's favor.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

Analysis

The Veteran has lung cancer.  See July 2009 VA outpatient clinic letter.  The Veteran does not argue, and the evidence does not reflect, that he had a lung disability in service or that a malignant tumor manifested within the one-year presumptive period for chronic diseases.  Rather, the Veteran claims that he is entitled to service connection based on his presumed exposure to Agent Orange as result of serving in Vietnam, and because he was actually exposed to herbicides when at the perimeter of his base camp in Thailand and when he was in close contact with military personnel/equipment returning from Vietnam.

The Veteran's service treatment records do not show findings of lung cancer.  The Veteran was treated with penicillin for a very large uvula and pustular tonsils in March 1967.  He was treated with penicillin for exudative tonsillitis in July 1967. Later that month, the complaint was still problems swallowing, beta strep. V-cillin was prescribed for strep pharyngitis.  No treatment thereafter is shown.  His August 1968 service separation examination report indicates normal findings for the lungs and chest.  On his August 1968 service separation report of medical history, the Veteran checked the "no" box when asked if he had had or was having any pain or pressure in his chest, or any tumors, growths, cysts or cancers.  Because the Veteran did not engage in combat with the enemy, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

In the years immediately following service, there were no reports, complaints, or findings of lung cancer.  It is not alleged that there was any post-service treatment prior to 1996.  In July 1996, the Veteran was admitted to a hospital with right lower lobe pneumonia.  X-rays and CT scans performed in August and September 1996 revealed a right lower lobe mass.  A September 1996 report indicates that the Veteran denied any significant problem that may relate to his underlying lung problem.  Specifically, he denied exposure to asbestos or radon.  He was an ex-smoker of 25 years who had quit 8 years beforehand.  He had had no previous pulmonary problems aside from the recent pneumonia.  After examination, the impressions were that he had a right lower lobe lung mass suspicious for malignancy and that he was a smoker.  Late in September 1996, the Veteran had a resection of his right lower lobe for a large cell undifferentiated T2NO tumor.  In December 1997, he filed a claim for service connection for lung cancer.

The Board finds that the Veteran did not serve in Vietnam.  The "service in Vietnam" language of the statute and regulation requires that a veteran was actually present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The evidence in this case does not support the Veteran's contention that he served in Vietnam.

The Veteran's receipt of the Vietnam Service medal and the Vietnam Campaign medal does not establish that he served in Vietnam.  A review of the criteria for the award of such medals indicates they were awarded to individuals who served in support of operations in the Republic of Vietnam, but without a requirement of in-country service.  According to Department of Defense (DoD) regulations, a Vietnam Service Medal is presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era.  See DoD 1348 C6.6.1.1.5 (revised September 1996).  Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but providing direct combat support to the Republic of Vietnam armed forces.  Because the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam, they are insufficient to establish in-country service.

The Veteran's military occupational specialty was air passenger and freight specialist.  The Veteran's service personnel records do not confirm that he was in Vietnam.  The Veteran's Airman Military Record (AF Form 7) shows that he served overseas at Don Muang, Air Base in Thailand from November 1966 to December 1967 as an air passenger specialist.  This document lists the Veteran's service locations chronologically and does not show that he served in Vietnam.

The Veteran has testified and otherwise stated that he was physically present in Vietnam 1) when he was transported to and from his duty station in Thailand on a chartered commercial airplane and 2) when traveling to Vietnam as part of his duties while serving in Thailand.

The Veteran states that he initially traveled to his duty station in Ubon, Thailand, on or around November 22, 1966, on a chartered Continental airplane and had stops in Hawaii, Clark AB; Cam Ranh Bay, VN; Bangkok, Thailand, and Ubon, Thailand.  See Veteran's filing of April 2002.  According to the Veteran, the plane left from Clark AFB in California with over 200 service members, and at each of the stops the passengers were given time on the ground.  See Veteran's filing of February 2009; Veteran's filing of January 2014.  The claims to have disembarked the plane at Cam Ranh Bay, Vietnam, stating:  "All passengers were offloaded [and] divided into groups according to their new duty station.  All troops were given the time, and the way of movement to their next duty station.  I don't remember how long I waited on ground."  See Veteran's filing of February 2009.  He states that a stop in Vietnam was a standard route for the chartered planes bringing service members to Thailand or elsewhere in Southeast Asia.  He also states that, after spending twelve or thirteen months stationed in Thailand, he flew home to the United States on a flight that stopped in either Saigon of Cam Ranh Bay.  See transcript of June 2002 Board hearing; Veteran's filing of January 2010.

The Veteran maintains that his "boots were on the ground in Cam Ranh Bay, Vietnam in 1966."  See Veteran's filing of January 2010.  He has also stated: "It's impossible for a flight to go from the United States to Bangkok without landing somewhere and, to get a bunch of people going to Vietnam, why would you go to Thailand . . . and then bring them back to Vietnam.  It doesn't make sense.  So I was on the ground and, and anybody could think about it would, would know that.  See transcript of June 2002 Board hearing.

VA was unable to document that the Veteran's plane landed in Cam Ranh Bay in November 1966.  In a December 2008 response to VA's request for service records, the Joint Service Records Research Center wrote, in part: "Flight manifests were not permanent historical documents.  In addition, available unit histories do not mention the departure or arrival of individual unit members or aircraft flight paths. Therefore, we are unable to provide information concerning flight manifests, flight routes, or [the Veteran's] flight schedules."  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7)).  

The Veteran states that he attempted to secure a record of his chartered flights from Continental Airlines but was told by the airline that its flight records are retained for only seven years.  See Veteran's filing of January 2014.

The Veteran has submitted a November 2003 letter a retired Air Force general states, "[B]ased on my experience, it was common for military aircraft flying to and from airbases in Thailand to land at Ton Son Nhut [Air Base] and other Vietnam airbases."  The Veteran has also submitted an October 2003 e-mail message written by an archivist of the Air Force Historical Research Agency which indicates, "As a general rule, military cargo aircraft . . . would stop over at Ton Son Nhut Air Base, Republic of Vietnam en route to bases in Thailand" and that "[v]ery few of this sort of flight were made 'direct' to bases in Thailand from bases outside Southeast Asia."  The Veteran has further submitted a route map of the Military Airlift Command's Pacific routes from the Vietnam era which shows routing to Bangkok through Saigon, as well as a map of Military Airlift Command Routes flown by Braniff International Airlines showing routing through Vietnam to Thailand.  See Veteran's filing of November 2016.  This information on usual flight patterns does not corroborate that the Veteran had a layover in Vietnam while traveling to and from his duty station in Thailand.

The Veteran also maintains that he was physically present in Vietnam in the course of his duties while serving in Thailand.  See October 2014 filing of Veteran's representative.  He claims to have been on the ground in Vietnam several times during his tour of duty while stationed with Detachment 5, 6' Aerial Port Squadron, where he was responsible for moving passengers and freight in and out of Vietnam and, when needed, went with a load of freight or passengers to Vietnam to unload or to load for a return trip.  These flights were allegedly from DaNang, Nahtrang, Cam Ranh Bay, and Saigon.  See Veteran's filing of April 2002; Veteran's filing of February 2013.  The Veteran states that, as part of his work assignment, he had flights from early December 1966 through January 1967 to Vietnam, Thailand, Laos, and Cambodia.  He specifically remembers having a stopover at Nha Trang, Vietnam in January 1967 on a flight from Don Muang to Ubon; he recalls that supplies were dropped off at Nha Trang and troops "going on R and R" were picked up.  See Veteran's filing of February 2013.

The Veteran states specifically: "Every 30 days I was ordered to return to HQ Ubon, TH, sign in, and sign out.  Every time I signed out, I received this verbal order: on your way back on the flight, deliver freight on board to DaNang, or sometimes Saigon, or sometimes NahTrang, pick up freight and soldiers along the way and return them to Don Muang, where their R and R flights have been arranged.   I did the TDY [temporary duty] status thing for approximately six months.  Traveled in and out of Vietnam multiple times."  See Veteran's filing of June 2012.

According to a fellow service member who was stationed at Don Muang Royal Thai Air Base, Thailand, the Veteran arrived there in late 1966 on a commercial Continental Airline flight.  He also states that some of the commercial flights on carriers such as TWA, Continental, and World "would originate in the con-US and then have interim stops in Asian countries including Vietnam."  See November 2012 filing of K. L.  This statement does not attest to knowledge of an actual layover by the Veteran in Vietnam as the Veteran describes.

K.L also states that he and the Veteran "operated . . . aircraft that did daily or near daily shuttles from Bangkok to in-country stations as well as some isolated spots in Vietnam, Cambodia, and Laos" and further that "[the Veteran] was TDY from Ubon AB, Thailand and like me he had to return to his permanent duty station once per month to sign in/out and return to Bangkok.  See November 2012 filing of K. L.  K. L.'s statement does not corroborate the Veteran's account of being in Vietnam or being ordered to fly to Vietnam on occasion when traveled to his permanent duty station in Ubon, Thailand every 30 days.

The Veteran states that pictures and letters that he sent to his parents from every place he visited were destroyed in a house fire in 1994.  See Veteran's filing of April 2002; transcript of June 2002 Board hearing.  The Veteran's brother states that he read some of the Veteran's letters before they were destroyed and that the mail "mentioned places like Thailand, some mentioned he had just returned from Laos, and some mentioned he had just returned from Vietnam."  He confirmed that the letters were destroyed in a fire.  See July 2007 statement of P.L.

Multiple attempts by VA to verify the Veteran's assertions that he set foot in Vietnam were unsuccessful.  In this regard, the JSRRC/DPRIS informed VA in January 2013 that the data did not document the personnel from the squadron were flown into Cam Ranh Bay, Vietnam, en route to Don Muang Air Force Base, Thailand, during the period from November through December 1966.  It further informed VA in July 2013 that the 6th aerial port squadron, 2nd aerial port group, 315th air division had five aerial port squadrons, including the 6th APS at Don Muang RTAFB, and that each unit was charged with maintaining air terminals within their respective areas of operations.  Noted responsibilities included loading, unloading, and storing cargo, preparing cargo for airdrop or air landed deliver and passenger servicing.  Travel between the air terminals is not listed as one of the responsibilities.  There is no corroboration from JSRRC/DPRIS or from the Veteran's personnel record AF Form 7 that he served anywhere other than Thailand.

In this case, there is no evidence of service in Vietnam in the service records, no old mail with a Vietnam return address, and no orders in the Veteran's possession that he was in the Republic of Vietnam.  As noted above, the lay statements of the Veteran's brother and of fellow service member K.T. do not attest to actual knowledge of the Veteran's presence in Vietnam.  While the Veteran is competent to testify that he set foot in Vietnam on his way to and from Thailand or as part of his duties while stationed in Thailand, these assertions must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds the Veteran not to be credible in his assertions that he set foot in the Republic of Vietnam when transiting to and from his duty station in Thailand, or by accompanying a flight of supplies or personnel on one or more occasions between his duty station in Thailand and various points within the Republic of Vietnam. 

In its role as factfinder, the Board is obligated to determine whether lay evidence is credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In doing so, the Board may properly consider, for example, internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran, and a witness's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Board found the Veteran to be evasive and not credible in his June 2002 hearing testimony.  The May 2016 JMR stated that the Board, in its January 2016 decision, gave no explanation as to what within the Veteran' s testimony was not believable, or what Veteran did or said that was evasive.  With regard to demeanor and evasiveness, the Board notes specifically that the VLJ asked questions of the Veteran at the June 2002 hearing that were designed to elicit information as to any overlooked document or other evidence that might corroborate the Veteran's alleged presence in Vietnam, and that the Veteran was perceived as cutting off the inquiry with absolute statements of no possibility of locating such documents.  The following exchange at the hearing illustrates, in part, the basis for the evasiveness and credibility determination made by the VLJ:

"CHAIRMAN: [I]s there any chance you may have travel orders or anything like that whatsoever?

VETERAN: At one time I had travel orders. They were at my mother's house.  Everything I had pictures, everything was at my mother's house.  Unfortunately it burned about six years ago.

CHAIRMAN: Okay.

VETERAN And destroyed everything.  So I requested all the record of military and I, okay.

CHAIRMAN:  Basically I was just looking -

VETERAN: I have nothing, can't get nothing.

CHAIRMAN: Okay but now, but I thank you what I was trying to do was just see one last time if -

VETERAN: I have nothing.  I wish I had all the records that I had but I do not."

Later in the hearing, when the VLJ tried the same line of inquiry, the Veteran again showed little interest in identifying corroborating documents and was not credible in his terse and dismissive answer of already having tried, and failed, to secure the records.  His first response was that he had been unable to get in touch with the family of a service member with whom he had worked, and then he stated that he did not know.  Then he changed the discussion to a common-sense argument of geography.  The specific exchange was:

"VETERAN: . . . [T]here's one guy that worked with me and his name was, was Tim Larson and I've tried to request, he, he died at 48 so I, I can't get in touch with him.  He's the guy that I worked with when I was over there.

CHAIRMAN: Any chance his family might have--

VETERAN:  I couldn't get in touch with them.  It's I don't know.  But it's impossible for a flight to go from the United States to Bangkok without landing somewhere and to get a bunch of people going to Vietnam why would you go to Thailand you know and then bring them back to Vietnam, it doesn't make sense. So I was on the ground and, and anybody could think about it would, would know that."

Another aspect of the Veteran's testimony that bears negatively on his credibility is that he was unable to remember where he allegedly landed in Vietnam on his return to the United States at the same time that he professed to have been very happy to be leaving Thailand and returning to the United States.  This perception of the VLJ is based on the following testimony:

"Q: When you left Thailand how did you return stateside?

A:  By the same flight.  We took a flight from, from Thailand, from Bangkok to either, it was either Cam Ranh Bay or Saigon, but I think it was Saigon.  I'm not sure.  I'm really not sure.  I can't remember.  I was so happy to get out of there.  From there to well that route that I took over there.  It was a standard route for the, for the chartered planes."

Responses of this nature can reasonably be perceived as evasive or otherwise lacking in credibility, and a VLJ is entitled to interpret the demeanor of a witness in testifying.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Wensch v. Principi, 15 Vet. App. 362, 367 (1997).  The Board is charged assessing the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The Veteran's assertion that he was present in Vietnam is found to be not credible.  It should be noted, upon review of these excerpts of a dry hearing transcript, that the VLJ had a live witness in front of him and was therefore also able to assess credibility on the basis of all information that witness testimony might provide through non-verbal communication not reflected in the record, such as body language, gestures, tone of voice, volume and tempo of speech, etc.

The VLJ also found significance in that fact that, after having been asked broadly at the outset of the June 2002 hearing whether there were "any additional orders at home showing transportation to Vietnam, landing in Vietnam, anything like that that you may have in your record," neither the Veteran nor his representative presented any testimony at the hearing with respect to the Veteran's earlier assertion in April 2002 of having been on the ground several times in Vietnam as part of his service duties.  While that silence at the hearing is not a contraction in the Veteran's testimony, the VLJ as factfinder can properly take into an omission in witness testimony as one factor relevant to the witness's credibility.

Lay statements of the Veteran's brother and fellow service member do not attest to personal knowledge that the Veteran at any time actually set foot in Vietnam during his service.  Furthermore, the Board finds the Veteran's statements as to his presence in the Republic of Vietnam to be so inconsistent with other evidence of record as to lack credibility and have little probative value.  The Veteran has not submitted documentary evidence as to his flights to and from the United States and Thailand (via Vietnam).  The documentary evidence that is of record places the Veteran in locations other than Vietnam.  The Veteran's AF Form 7, Airman Military Record, contains a chronologic listing of service locations.  This document places the appellant in Texas, Thailand, and California and does not mention Vietnam.  In his service personnel records, a citation to accompany the award of the Air Form Commendation medal explicitly references the Veteran's assignment to "the 6th Aerial Port Squadron, Don Muang Royal Thai Air Base, Thailand, from 25 November 1966 to 24 November 1967" and his outstanding performance there in the field of passenger service, while no mention is made of any service in the Republic of Vietnam.  Thus, the Board is not faced with a silent record, but rather with facts establishing the Veteran's presence in locations other than Vietnam.  The Veteran's report of service in the Republic of Vietnam is inconsistent with this credible evidence in the service personnel records as to his service locations.

In addition, the evidence reflects that the Veteran was not in an area of Thailand that was sprayed with Agent Orange.  In a March 2008 letter, JSRRC indicated that exposure of the Veteran to herbicides while stationed at Don Muang AFB, Thailand could not documented or verified.  The JSRRC's research indicated that (1) herbicides were sprayed in a coastal area near Pranburi, Thailand; (2) that Don Muang is not on the Department of Defense listing of areas sprayed outside the Republic of Vietnam; and (3) that available unit histories do not mention or document any herbicide spraying testing, or storage at Don Muang AFB.

The Veteran further alleges that his duties At Don Muang Air Base in Thailand required him to regularly travel to the perimeter of that installation, where it is acknowledged that herbicides were used.  See appellate brief of November 2016.  The Veteran reports that he was required to "pass thru" the runway gates at Don Muang Royal Thai Airport which were located on the perimeter of the base.  See July 2012 statement of the Veteran.  Fellow serviceman K.L similarly reported in November 2012 that he served as an air passenger specialist with the Veteran with the 14th Air Force aerial port squadron at Don Muang Air Force Base and that the military side of the Don Muang airport was set with perimeter control, which they had to "frequent in the process of doing their duties."  VA attempted to verify the Veteran's duties along the perimeter of the military base through the JSRRC/DPRIS, but was unsuccessful.  The JSRRC/DPRIS informed VA that, because the information was vague with respect to the Veteran's duties or the specific duties performed by unit members, information to confirm or deny that the Veteran's duties as an air passenger specialist required him to be along the base perimeters could not be provided.

Even assuming that the runway gates were located on the perimeter of the Veteran's base, the fact that the Veteran passed through them would not constitute "duty on or near the perimeters of military bases in Thailand."  See VA Public Health Thailand Guidance, supra.  This is especially so when considering that the duties at the base perimeter have been listed as including security-based duties such as policemen, security patrol dog handlers, and members of the security police squadron.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  The M21-1 list of examples of occupations that involved work near the perimeter is not exhaustive.  Here, however, there is no evidence indicating that the Veteran had perimeter duty, and the Board in this case will not concede herbicide exposure on a direct or facts-found basis on the mere fact that the Veteran passed through the runway gates near the perimeter of Don Muang Air Base.

The Veteran also asserts that he was exposed to herbicides as an air passenger specialist in Thailand due to handling soldiers and cargo from Vietnam.  He specifically states: "While working TDY at Don Muang Int. Airport I was moving 1000s of troops weekly from the jungles of Vietnam.  They were unbathed, unclean, straight from the jungles and I was thrown in amongst them on the plane.  Whatever they had on their clothes, whatever they had been breathing, I was breathing too and whatever they had on their clothes I had on my clothes."  See appellate brief of January 2010.

The statutory presumption of service connection based on herbicide exposure does not preclude the Veteran from establishing service connection by proof of actual causation due to herbicide exposure.  See 38 C.F.R. § 3.303 (d) (2015); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here the Veteran is not shown to be competent to determine by sight, smell, etc. that any aircraft on which he worked, or service members he came in contact with, were contaminated by herbicides.  An award of VA benefits may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (2015); Bostain v. West, 11 Vet. App. 124, 127 (1998).

There is a blanket statement by Dr. N. C.in July 2009 (received by VA in January 2010) that the Veteran has lung cancer and that lung cancer is a known medical condition associated with Agent Orange exposure in Vietnam.  This general statement is not specific to the Veteran and is not a positive nexus opinion.  Nothing indicates that Dr. N. C. is of the opinion that, based on the Veteran's record of service and his entire medical history, the Veteran's lung cancer is as likely as not due to exposure to herbicides.

The Board places more value on the well-reasoned and fact-specific medical opinion of the August 2007 VA examiner than on the general statement of Dr. N. C.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The opinion of the VA examiner who examined the Veteran in August 2007 was that the assertion of herbicide exposure from contact with service personnel whom the Veteran alleges might have been wearing clothing contaminated with Agent Orange was "not credible or plausible."  The doctor explained that a review of the significant literature on the subject, specifically through the 2004 Veterans and Agent Orange update book put out by the institutes of medicine, indicates that specific occupational exposure studies (which were largely on a basis of multiple exposures under what would be considered known significant concentrations) did not come to any conclusive evidence of any increased risk for lung cancer.  According to the doctor, some of the studies did not only not show an increased risk for lung cancer, but in some cases showed a decreased risk of lung cancer.  He opined that these studies dealing with occupational exposure most closely aligned with the Veteran's allegations.  The doctor did not consider the theory of "off fumes" from troops or material to be reasonable or plausible in this case.  He went on to note that, in his medical opinion as "clearly supported by the literature," the Veteran's significant smoking history is the most likely cause of his lung cancer.  The examiner provided a specific opinion with regard to the Veteran and did not state that "secondary exposure" to herbicides is not possible under any circumstances.

Individuals will be presumed to have been exposed to herbicides if they performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent.  See 38 C.F.R. § 3.307 (a)(6)(v) (2015).  The Veteran alleges that he came into close contact with personnel who had been in Vietnam and with their equipment, but there is no specific allegation that the Veteran came in contact with C-123 aircraft.  Therefore the presumption of § 3.307(a)(6)(v) does not apply in this case.

The Veteran's attorney has referenced other Board decisions in which the Board acknowledged that Vietnam flight records are difficult to locate, determined that flights commonly stopped in Vietnam en route to Thailand, and granted service connection on a presumptive basis where the veteran credibly testified that he had set foot in Vietnam when his plane stopped there en route to Thailand.  As the Veteran's representative has pointed out, Board decisions are non-precedential.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1303 (2015).  The Board nonetheless points out that the Veteran in this case has been found not to be credible.  Here, we are presented with personnel records that place the Veteran in numerous locations during service; however, Vietnam is never mentioned.  His assertion that he was in Vietnam on numerous occasions is not credible.  The Veteran's after-the fact report that he was in Vietnam on multiple occasions is inconsistent with the contemporaneous record and is not believable.  Therefore, other Board decisions in which the claimant was found to be credible are not reasonably related to the case at hand.  The Veteran's case will be decided based on its own facts in light of applicable procedures and substantive law.  To the extent that the theory raised in the dissent in the Forshey case is raised, such is not applicable and not controlling.

The Board has closely reviewed the medical and lay evidence, the Veteran's statements, testimony, and arguments, and all evidence of record.  A preponderance of the evidence is against finding (on either a direct or presumed basis) a nexus between a disease or injury in service and the Veteran's lung cancer.  There is no evidence of a lung disability in service, lung cancer did not arise within one year of separation, and there is no continuity of symptomatology following service.  Because the Veteran did not perform service in the Republic of Vietnam, he cannot be presumed to have been exposed to herbicides pursuant to 38 U.S.C.A. § 1116, and he is not entitled to presumptive service connection pertaining to certain diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2015).  Furthermore, the Veteran did not have duties at or near the perimeter of a Thailand military base, and there was no actual exposure to herbicides as a result of his duties while stationed in Thailand.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for lung cancer, claimed as due to exposure to Agent Orange, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


